DARCr AN, J.
The language of the statute on which this indictment is founded, is, “ if any person shall play at any tavern, or inn, or storehouse for retailing spiritous liquors, or house or place where spiritous liquors are retailed, or given away, or any public house or highway, or at any other public place, or at any outhouse where people resort, at any game or games, with cards, or dice, &c. such person, so offending, shall on conviction be fined, fyc.
The object of this statute is, to prevent the vice of gaming at the places specified in it, in order to suppress its evil influence upon the public morals; and the only question is, was the gaming at a place prohibited by the statute ? A steamboat employed in carrying passengers and freight, is certainly a public place ; and if spiritous liquors are retailed at the bar of the boat, it would be nonsense to say it was not a place *604where spiritous liquors are retailed. The playing in this case, was at a place designed to be prohibited, and. by express words is prohibited by the statute. The charge of the court was therefore correct, and the judgment is affirmed.